


110 HR 3035 IH: To award a Congressional Gold Medal to Jerry Lewis in

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3035
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mr. Payne (for
			 himself, Mr. Porter, and
			 Mr. Bilirakis) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To award a Congressional Gold Medal to Jerry Lewis in
		  recognition of his outstanding service to the Nation.
	
	
		1.FindingsThe Congress makes the following
			 findings:
			(1)A
			 native of New Jersey, Jerry Lewis is a gifted comedian and has been a fixture
			 in the entertainment community for more than 5 decades.
			(2)Born Joseph
			 Levitch on March 16, 1926, in Newark, New Jersey, Jerry Lewis began his career
			 by performing in local nightclubs.
			(3)With his hope of
			 breaking into show business fading, Jerry Lewis was encouraged by his fellow
			 comedians to continue his act, and soon thereafter, he formed a show business
			 partnership with Dean Martin that would skyrocket both to fame. While
			 performing with Martin in New York City, the pair was approached by a motion
			 picture executive who offered them a contract with Paramount Pictures. They
			 went on to make 16 major motion pictures during their 10-year
			 partnership.
			(4)Jerry Lewis'
			 talent and enthusiasm kept America laughing during some of the most turbulent
			 periods in our history, World War II, the Cold War, and the assassinations of
			 President John F. Kennedy and Dr. Martin Luther King, Jr. One of the most
			 successful performers in show business, Jerry Lewis has received worldwide
			 acclaim for his unique ability and style with both comedy and drama. He has
			 been the star of stage, screen, radio, television, print, and recordings. He is
			 considered among the elite in the history of comedy.
			(5)But aside from his
			 comic persona, Jerry Lewis has been an active champion for the Muscular
			 Dystrophy Association (MDA) since the early 1950s. In 1966, he began the
			 Jerry Lewis MDA Labor Day Telethon, an annual television program
			 that benefits children and adults affected by muscular dystrophy and related
			 neuromuscular diseases. Now in its 42nd year, the show, which is broadcast on
			 some 200 stations nationwide, including Puerto Rico, and worldwide on the
			 Internet, raises tens of millions of dollars annually.
			(6)Jerry Lewis summed
			 up why he devotes so much of his time and energy to this cause with the words:
			 I shall pass through this world but once. Any good, therefore, that I
			 can do or any kindness that I can show to any human being let me do it now. Let
			 me not defer nor neglect it, for I shall not pass this way
			 again..
			(7)Jerry Lewis has
			 received numerous awards for his outstanding service to our Nation. He was
			 nominated for the Nobel Peace Prize for his dedication to the Muscular
			 Dystrophy Association.
			(8)In June of 1978,
			 the communications industry honored Jerry Lewis with the National Association
			 of Television Program Executives Award of the Year for his humanitarian efforts
			 in raising funds to combat neuromuscular diseases. Among his numerous awards
			 are induction into the French Legion of Honor as Legion
			 Commander, the Murray-Green Award for Community Service, the highest
			 honor that the AFL–CIO bestows upon an individual, the American Medical
			 Association Lifetime Achievement Award, and the Governor's Award (Emmy) from
			 the Academy of Television Arts and Sciences.
			(9)In September of
			 1976, the United States Senate unanimously adopted a resolution expressing
			 their appreciation of his philanthropic endeavors and in particular his fight
			 to find a cure for muscular dystrophy. In February 2001, Jerry Lewis led a
			 delegation of MDA scientists and clients to testify before a subcommittee of
			 the United States Senate resulting in the introduction and subsequent passage
			 of the MD-Care Act (Public Law 107–84; 115 Stat. 823), a first step toward
			 securing a dramatic boost in Federal funding for research into all forms of
			 muscular dystrophy.
			(10)Joining the ranks
			 of distinguished congressional gold medal recipients would be a fitting
			 accolade to this consummate entertainer, world-renowned humanitarian and
			 living legend who has served for some 5 decades as National
			 Chairman of the Muscular Dystrophy Association.
			2.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe President Pro Tempore of the Senate and the
			 Speaker of the House of Representatives are authorized to make appropriate
			 arrangements for the presentation, on behalf of Congress, of a gold medal of
			 appropriate design to Jerry Lewis, in recognition of his outstanding service to
			 the Nation.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck pursuant to section 2 at a price sufficient to
			 cover the cost thereof, including labor, materials, dies, use of machinery, and
			 overhead expenses, and the cost of the gold medal.
		4.Status as
			 national medals
			(a)National
			 medalsThe medals struck
			 under this Act are national medals for purposes of chapter 51 of title 31,
			 United States Code.
			(b)Numismatic
			 itemsFor purposes of
			 sections 5134 and 5136 of title 31, United States Code, all medals struck
			 pursuant to this Act shall be considered numismatic items.
			5.Authorization of
			 appropriations; Proceeds of sale
			(a)Authorization of
			 appropriationsThere are authorized to be charged against the
			 United States Mint Public Enterprise Fund, such sums as may be necessary to pay
			 for the cost of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
